DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 has been considered.

Specification
The abstract of the disclosure is objected to because it contains implied phrases (e.g. “is provided”). Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U.S. 2892525)
Regarding claim 1, Wilson discloses (figs. 1-5) a centrifugal clutch of a transport refrigeration unit, the centrifugal clutch comprising: 
a drum 7 comprising an internally facing surface (radially inner surface); 
a hub 2 disposed within the drum, the hub configured to be rotatably driven by an engine (via central shaft) configured to power the transport refrigeration unit; 
at least two friction pad assemblies 4 connected to the hub, each friction pad assembly comprising a heel, a toe, and a radially outward facing surface, the radially outward facing surface comprising a friction material 6 for contacting the internally facing surface of the drum, the friction material comprising an installed thickness (new thickness of the friction material 6 prior to use); and 
at least one leaf spring 16 configured between each respective friction pad assembly (see fig. 4), each leaf spring comprising an internally facing surface, the internally facing surface comprising a wear limiter (col. 3 lines 26-45: “The shoes are positively limited in their outward movement by flexure of the leaf springs to such an extent that their intermediate portions are brought into abutment with the ring. The arrangement is such that the metal shoes cannot come into contact with the friction face of the drum in the event that the linings wear excessively”. In other words, the inside surface of the spring contacts the ring 12 to prevent the friction pad assemblies from extending further outward when the material is worn.).  

Regarding claim 2, Wilson discloses (figs. 1-5) the centrifugal clutch defines an extended position and a retracted position (engaged vs. disengaged).  

Regarding claim 4, Wilson discloses (figs. 1-5) the wear limiter is configured to prevent the radially outward facing surface of at least one friction pad assembly from engaging the internally facing surface of the drum when the centrifugal clutch is in the extended position and the installed thickness is worn to a worn thickness (col. 3 lines 26-45).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2892525) in view of Silberschlag (U.S. 4305493).
Regarding claim 3, Wilson does not appear to disclose at what speed the clutch engages.  3, however it is understood that it engages at some speed. For example, Silberschlag teaches (col. 4 lines 43-68) a centrifugal clutch 24 engageable at approximately 500 RPM.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have designed the centrifugal clutch of Wilson such that the clutch is in an extended position when the hub is rotatably driven at 400 RPMs or greater as an obvious matter of design choice. It is noted that the speed at which a centrifugal clutch engages is a factor of the diameter of the clutch, the weight of the shoes 4, and the force of the spring 16.  Selecting the size of clutch, the weight of the shoes and the strength of the spring are all decisions within the level of skill of a person of ordinary skill in the art. One of ordinary skill in the art could have selected these parameters accordingly so that the clutch is engaged at the desired speed. In addition, based on the current record, no unexpected result would be encountered by having the clutch engage at 400 RPM vs. any other RPM, and there doesn’t appear to be any unique structure claimed or disclosed that enables engagement of the present centrifugal clutch at 400 RPM specifically. Rather, it appears to just be a design consideration for when the skilled artisan intends the clutch to engage based on the desired application.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2892525) in view of Zindler (U.S. 6247570).
Regarding claim 5, Wilson discloses preventing excessive wear with the wear limiter, but does not appear to disclose what percentage the worn thickness is of the installed thickness. It is understood that the friction material shouldn’t be worn down to 0%, or else damage may occur to the drum or shoes. In addition, a substantial portion of the friction material should be used to maximize the service interval of the clutch. Zindler teaches (col. 5 line 60 – col. 6 line 13) limiting wear of a friction material 28 on a clutch shoe to 95% of their thickness, in other words the worn thickness is 5% of the installed thickness, which is deemed to be “approximately 10%” per the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the wear limiter of Wilson to utilize 95% of the friction material of the shoe to maximize the service interval of the clutch while avoiding damage to the shoes and drum.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2892525) in view of Havemann (U.S. 4616743).
Regarding claim 6, Wilson does not appear to disclose the claimed environment for the clutch. Centrifugal clutches are known to be used within the field of refrigeration unit compressors.  For example, Havemann teaches (col. 1) a centrifugal clutch that transmits torque from the engine to a compressor within the transport refrigeration unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the clutch of Wilson in the environment of Havemann as an obvious matter of design choice.  Centrifugal clutches are known to be commonly used within refrigeration units, substituting one known centrifugal clutch for another involves only routine skill in the art, and upon making the substitution, one of ordinary skill would arrive at predictable results, namely that both devices would operate equally as well as before the modification without any unexpected or unusual results.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Dissett et al. ‘657 discloses a centrifugal clutch in a refrigeration vehicle with leaf springs.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R MORRIS/Primary Examiner, Art Unit 3659